Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed April 13, 2020 has been entered.  Claims 21-37 are currently pending.

Claim Objections
Claim 36 is objected to because of the following informalities:  There appears to be a typographical error in the claim.  The Examiner suggests amending lines 1-2 to recite in part “…during the advancing [[step]] the delivery system step a second end of the stented heart valve…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein the step of releasing the second end of the stented heart valve from the delivery system includes disengaging the angled wire tip of each stent engagement element from the stent”.  However, claims 29 and 30 recite the stent engagement elements comprising the angled wire tip retains the first end of the stented heart valve.  It is unclear how an element retaining the first end of the stent is capable of releasing the second end of the stent.  Furthermore, there is insufficient antecedent basis for the limitation of “the step of releasing the second end” in the claim.
	For the purpose of examination, the claim is interpreted such that claim 30 recites “wherein the step of releasing the first end of the stented heart valve from the delivery system includes disengaging the angled wire tip of each stent engagement element from the stent”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salahieh et al. (US 2005/0143809, hereinafter “Salahieh”).  
	Regarding claim 29, Salahieh discloses a method for deploying a stented heart valve (30; para [0075]), the method comprising: advancing a delivery system including the stented heart valve disposed therein to a desired location (Fig 3A; para [0098]); retracting a sheath (110) of the delivery system proximally past a first end of the stented heart valve (Figs 3B-C; para [0099]) (delivery configuration also shown in Fig 1A and retracted position also shown in Fig 1B), wherein the first/proximal end the stented heart valve is retained by the delivery system with the sheath retracting proximal of the first end of the stented heart valve by a plurality of elongated stent engagement elements (106a), wherein each stent engagement element includes a stent engagement portion (112) engaged with a stent (30) of the stented heart valve (Fig 6); and releasing the first end of the stented heart valve from the delivery system by disengaging the stent engagement portion of each stent engagement element from the stent (Figs 7-8; para [0104]).
[AltContent: arrow][AltContent: textbox (Stent)][AltContent: arrow][AltContent: textbox (Stent engagement portion)]
    PNG
    media_image1.png
    780
    466
    media_image1.png
    Greyscale
[AltContent: textbox (Salahieh et al.)]
    PNG
    media_image2.png
    578
    519
    media_image2.png
    Greyscale



	Regarding claim 30, wherein the stent engagement portion of each stent engagement element comprises an angled wire tip (112) (angled in engaged configuration as wire tip hooks around the end of the stent – Figs 6-7), and wherein the step of releasing the first end of the stented heart valve from the delivery system includes disengaging the angle wire tip of each stent engagement element from the stent (pulling wire 112 proximally) (Figs 6-8; para [0104]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh (US 2005/0143809), as applied to claim 29 above.  Salahieh discloses the invention substantially as claimed, as shown above, including the delivery further including a plurality of elongated sleeves (106a) such that when the stent engagement portions (112) of the elongated stent engagement elements are engaged with the stent (30), each elongated sleeve surrounds a respective one of the stent engagement portions to engage the stent engagement portion with the stent (Figs 6-7; para [0104]).  However, in the embodiment of Figs 6-8 Salahieh fails to disclose each elongated sleeve also surrounds a portion of a stent of the stented heart valve when engaged and wherein the step of releasing the stented heart valve includes retracting the elongated sleeves as claimed.  In an alternative embodiment of stent engagement elements (106b) for attaching to a portion of a stent (32) of the stented heart valve (Figs 24A-B), Salahieh teaches each stent engagement element includes a stent engagement portion comprising an elongated wire (330) wrapped around the stent (32) forming an angled wire tip (332) and a plurality of elongated sleeves (310) surrounding a respective one of the stent engagement portions (330) and a portion of the stent (32) of the stented heart valve to engage the stent engagement portion with the stent (Fig 24A) and wherein the step of releasing the first end of the stented heart valve from the delivery system comprises proximally retracting the elongated sleeves (310) such that each elongated sleeve is spaced proximally of the respective stent engagement portion (330) (Fig 24B) (para [0117]).  Although the embodiment of Figs 24A-B is directed toward an engagement mechanism between the distal end of the stent and the delivery system, the engagement mechanisms are functional equivalents.  Moreover, Salahieh explicitly recognizes at least one embodiment of an engagement mechanism for the proximal end of the stent (106a) can be replaced by an embodiment of an engagement mechanism for the distal end of the stent (106b) in para [0123] - “As will be apparent to those of skill in the art, the releasable attachment mechanism of FIG. 26 may also be utilized to attach an actuator 106a to a braided anchor 30.”  Therefore, since the two mechanisms are art recognized equivalents, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Salahieh such that the engagement mechanism between the proximal end of the stent of the stent and the delivery device comprised a plurality of elongated sleeves such that when the stent engagement portions of the elongated stent engagement elements are engaged with the stent, each elongated sleeve surrounds a respective one of the stent engagement portions and a portion of a stent of the stented heart valve to engage the stent engagement portion with the stent, and wherein the step of releasing the first end of the stented heart valve from the delivery system comprises proximally retracting the elongated sleeves such that each elongated sleeve is spaced proximally of the respective stent engagement portion, as shown in the embodiment of Figs 24A-B.  Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.
[AltContent: textbox (Salahieh et al.)]
    PNG
    media_image3.png
    690
    556
    media_image3.png
    Greyscale



Claims 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh (US 2005/0143809), as applied to claim 29 above, further in view of Yamasaki et al. (US 2008/0188921, hereinafter “Yamasaki”).  
	Salahieh discloses the invention substantially as claimed, as shown above, including a second end (distal end) of the stented heart valve (30) is retained during the advancing the delivery system step and wherein proximal retraction of the sheath (110) does not release the second end of the stented heart valve.  Salahieh teaches the second end is retained by a stent retention mechanism (106b) similar to the first end of the stent (para [0072-0073]).  However, Salahieh fails to disclose the retention mechanism of the second/distal end comprises retaining the second/distal end of the stented heart valve within a distal tip of the delivery system and advancing the distal tip distally releases the second end of the stented heart valve.  Yamasaki discloses a similar method of deploying an expandable stented prosthesis (Figs 2A-C) wherein “Tapered tip 106 optionally can include a stent graft proximal end holding mechanism to receive and hold the proximal end of the stent-graft so that the operator can allow expansion of the stent-graft proximal end during the last phase of its deployment.” (para [0035]).  Yamasaki teaches the delivery method comprises compressing and retaining the distal/second end of the prosthesis (200) within a distal tip (106) of the delivery system (Figs 2A-B), wherein proximal retraction of the sheath (103) does not release the distal/second end of the prosthesis from the distal tip (Fig 2B) to allow the prosthesis to be repositioned (longitudinally or rotationally moved) if desired before release of the proximal end of the prosthesis, and the method further comprises advancing the distal tip (106) distally to release the distal/second end of the prosthesis (Fig 2C) (para [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Salahieh such that the distal/second end was retained by an end cap holding mechanism in the distal tip of the delivery system, as taught by Yamasaki, and included the method steps of wherein during the advancing the delivery system step a second end of the stented heart valve is compressed and retained within a distal tip of the delivery system, and wherein proximal retraction of the sheath does not release the second end of the stented heart valve from the distal tip, the method further comprising advancing the distal tip distally to release the second end of the stented heart valve prior to releasing the first/proximal end of the stented heart valve for the purpose of allowing the prosthesis to be repositioned if desired before the release of the proximal end of prosthesis and since substitution of one known element for another element providing the same function (i.e. stent engagement members to retain the distal end of the stent vs end cap holding mechanism in the distal tip of the delivery system to retain the distal end of the stent) to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 21-24 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh (US 2005/0143809) in view of Yamasaki (US 2008/0188921).
	Regarding claim 21, Salahieh discloses the invention substantially as claimed including a method for deploying a stented heart valve (30; para [0075]), the method comprising: advancing a delivery system to a desired location (Fig 3A; para [0098]), the delivery system including the stented heart valve (30) disposed within a sheath (110) of the delivery system (Fig 1A; para [0099]), wherein the stented heart valve includes a first end (proximal end) and a second end (distal end), the second/distal end being compressed and retained within a distal tip of the delivery system (through distal elongate members 106b – para [0072]); retracting the sheath (110) of the delivery system proximally past the first/proximal end of the stented heart valve (Figs 3B-C; para [0099]) (delivery configuration also shown in Fig 1A and retracted position also shown in Fig 1B), wherein the first/proximal end of the stented heart valve is retained by the delivery system with the sheath retracting proximal of the first/proximal end of the stented heart valve (retained by a plurality of elongated stent engagement elements 106a; para [0072]); releasing the second end of the stented heart valve and releasing the first end of the stented heart valve from the delivery system (Fig 3E; para [0101]).  
	As noted above, Salahieh teaches the second/distal end being compressed and retained within a distal tip of the delivery system (through distal elongate members 106b – para [0072]).  However, the second/distal end is released by releasing the distal stent engagement members (Fig 3E; para [0101]).  Salahieh fails to disclose advancing the distal tip of the delivery system to release the second/distal end of the stented heart valve.  Yamasaki discloses a similar method of deploying an expandable stented prosthesis (Figs 2A-C) wherein “Tapered tip 106 optionally can include a stent graft proximal end holding mechanism to receive and hold the proximal end of the stent-graft so that the operator can allow expansion of the stent-graft proximal end during the last phase of its deployment.” (para [0035]).  Yamasaki teaches the delivery method comprises compressing and retaining the distal/second end of the prosthesis (200) within a distal tip (106) of the delivery system (Figs 2A-B), wherein proximal retraction of the sheath (103) does not release the distal/second end of the prosthesis from the distal tip (Fig 2B) to allow the prosthesis to be repositioned (longitudinally or rotationally moved) if desired before release of the proximal end of the prosthesis, and the method further comprises advancing the distal tip (106) distally to release the distal/second end of the prosthesis (Fig 2C) (para [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Salahieh such that the distal/second end was retained by an end cap holding mechanism in the distal tip of the delivery system, as taught by Yamasaki, and included the method steps of wherein during the advancing the delivery system step a second end of the stented heart valve is compressed and retained within a distal tip of the delivery system and advancing the distal tip distally to release the second end of the stented heart valve prior to releasing the first/proximal end of the stented heart valve for the purpose of allowing the prosthesis to be repositioned if desired before the release of the proximal end of prosthesis and since substitution of one known element for another element providing the same function (i.e. stent engagement members to retain the distal end of the stent vs end cap holding mechanism in the distal tip of the delivery system to retain the distal end of the stent) to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention

	Regarding claim 22, Salahieh discloses wherein the first end of the stented heart valve (30) is retained by the delivery system by a plurality of elongated stent engagement elements (106a), wherein each stent engagement element includes a stent engagement portion (112) engaged with a stent (30) of the stented heart valve (Fig 6), and wherein the step of releasing the first end of the stented heart valve from the delivery system includes disengaging the stent engagement portion of each stent engagement element from the stent (Figs 7-8; para [0104]).  
	Regarding claim 23, Salahieh discloses wherein the stent engagement portion of each stent engagement element comprises an angled wire tip (112) (angled in engaged configuration as wire tip hooks around the end of the stent – Figs 6-7), and wherein the step of releasing the first end of the stented heart valve from the delivery system includes disengaging the angle wire tip of each stent engagement element from the stent (pulling wire 112 proximally) (Figs 6-8; para [0104]).  
	Regarding claim 24, Salahieh discloses the invention substantially as claimed, as shown above, including the delivery system further including a plurality of elongated sleeves (106a) such that when the stent engagement portions (112) of the elongated stent engagement elements are engaged with the stent (30), each elongated sleeve surrounds a respective one of the stent engagement portions to engage the stent engagement portion with the stent (Figs 6-7; para [0104]).  However, in the embodiment of Figs 6-8 Salahieh fails to disclose each elongated sleeve also surrounds a portion of a stent of the stented heart valve when engaged and wherein the step of releasing the stented heart valve includes retracting the elongated sleeves as claimed.  In an alternative embodiment of stent engagement elements (106b) for attaching to a portion of a stent (32) of the stented heart valve (Figs 24A-B), Salahieh teaches each stent engagement element includes a stent engagement portion comprising an elongated wire (330) wrapped around the stent (32) forming an angled wire tip (332) and a plurality of elongated sleeves (310) surrounding a respective one of the stent engagement portions (330) and a portion of the stent (32) of the stented heart valve to engage the stent engagement portion with the stent (Fig 24A) and wherein the step of releasing the first end of the stented heart valve from the delivery system comprises proximally retracting the elongated sleeves (310) such that each elongated sleeve is spaced proximally of the respective stent engagement portion (330) (Fig 24B) (para [0117]).  Although the embodiment of Figs 24A-B is directed toward an engagement mechanism between the distal end of the stent and the delivery system, the engagement mechanisms are functional equivalents.  Moreover, Salahieh explicitly recognizes at least one embodiment of an engagement mechanism for the proximal end of the stent (106a) can be replaced by an embodiment of an engagement mechanism for the distal end of the stent (106b) in para [0123] - “As will be apparent to those of skill in the art, the releasable attachment mechanism of FIG. 26 may also be utilized to attach an actuator 106a to a braided anchor 30.”  Therefore, since the two mechanisms are art recognized equivalents, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Salahieh such that the engagement mechanism between the proximal end of the stent of the stent and the delivery device comprised a plurality of elongated sleeves such that when the stent engagement portions of the elongated stent engagement elements are engaged with the stent, each elongated sleeve surrounds a respective one of the stent engagement portions and a portion of a stent of the stented heart valve to engage the stent engagement portion with the stent, and wherein the step of releasing the first end of the stented heart valve from the delivery system comprises proximally retracting the elongated sleeves such that each elongated sleeve is spaced proximally of the respective stent engagement portion, as shown in the embodiment of Figs 24A-B.  Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.
	Regarding claim 28, Salahieh  fails to disclose wherein after the stented heart valve (30) is released from the delivery system, the method further comprises advancing the elongated sleeves to cover the stent engagement portions.  However, the Examiner is taking Official Notice that it is old and well known in the art to cover sharp or protruding elements in a sheath when moving through a lumen to protect the lumen.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try to further modify Salahieh such that the elongated sleeves were advanced to cover the stent engagement portions after releasing the stented heart valve to protect surrounding lumens from puncture of tears by the tips of the stent engagement portions when withdrawing the device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.

Allowable Subject Matter
Claims 25-27 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose after proximally retracting the elongated sleeves, distally advancing the sheath to cause the stent engagement portions to move towards a central longitudinal axis of the delivery system to disengage the stent engagement portions from the stent.   Salahieh teaches stent engagement portion (330) moves resiliently (formed from Nitinol or other resilient material) or dynamically (by retracting actuator 106b relative to post 32 of the stent) when the sleeve (310) is withdrawn (para [0117]).  Additionally, Salahieh teaches several different embodiments of stent engagement portions (330) and elongate sleeves (310) (Figs 21-23).  However, Salahieh fails to teach advancement of the sheath (110) causes the stent engagement portions (330) to move toward the central longitudinal axis of the delivery system to disengage the stent engagement portions from the stent.  




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771